314 F.2d 500
Paul GINSBURG, Appellantv.Horace STERN and Patrick N. Bolsinger.
No. 14137.
United States Court of Appeals Third Circuit.
March 5, 1963, Rehearing Denied March 27, 1963.

Before BIGGS, Chief Judge, McLAUGHLIN, Circuit Judge, and SHERIDAN, District Judge.
PER CURIAM.


1
Upon consideration of the motion by appellees, and of the answer filed by appellant, and after hearing appellant,


2
It is ORDERED that appellees' motion for an order directing appellant to pay a reasonable fee to defendants' counsel by way of a penalty, be and it is hereby denied.


3
It is furthere ORDERED that the appeal in the above case be and it is hereby dismissed.